DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Regarding claim 16, lines 5-8, Applicant repeats the limitations “a hub” “a lock assembly” “a first unlocked position” “a first locked position” “a second unlocked position” “a second locked position” “a deadlocked position” after already having disclosed it in lines 3-4 of the claim. It is apparent that Applicant is repeating the limitations of lines 3-4, however, these repeat limitations should be referred to as “the hub” “the lock assembly” etc., since it is referred to what was already disclosed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16,18 as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al. US 6502435 [hereinafter referred to as Watts], alone. 

Regarding claim 16, Watts teaches a lock assembly and therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed that Watts is also capable of teaching a method of at least partially installing a lock assembly, the method comprising: 
setting a hub (unlabeled pinion in fig.17 – similar to 38 in fig.14) of a lock assembly (fig17-19) to one of a first unlocked position (unlocked position from first locking configuration – col. 14 lines 40-41), a first locked position (first locking configuration, col. 6 lines 30-31), a second unlocked position (unlocked position from second locking configuration col. 14 line 38-40), a second locked position (second locking configuration – col.13 lines 30-37), a deadlocked position (deadlocking position, see claim 5 – when first pinion is restrained by deadlocking slide); and 
installing a cylinder lock (unlabeled, receives key, see fig. 17) for engagement with the hub (fig 17-19) after setting the hub of the lock assembly to one of the first unlocked position, the first locked position, the second unlocked position, the second locked position, the deadlocked position. 
Although Watts does not explicitly show the order in which the cylinder lock and hub are installed, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to install the device so the cylinder lock is installed after the positioning of the hub since Watts remains silent as to the order of installation and Watts would remain functionally equivalent in either order of installation.  
 
Regarding claim 18, Watts further teaches the method of claim 16 wherein installing the cylinder lock comprises: 
inserting a cylinder lock retainer (not labeled in fig 18 but labeled 37 in fig 5 embodiment); and
inserting the cylinder lock (12) into the cylinder lock retainer; 
wherein an orientation of the cylinder lock retainer defines the orientation of the cylinder lock relative to the lock assembly (cylinder lock is inserted into retainer so wherever retainer is placed and oriented will determine how the cylinder is fit into the retainer and therefore the lock assembly). 
Allowable Subject Matter
Claims 1-6,8-15 are allowed
Claims 17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding amended claim 1 and previously presented claim 17, Although Watts teaches the 5 different positions of the hub, it does not teach nor explicitly describe in which direction the hub is moving as disclosed in claim 1/17. Other prior art references don’t explicitly show either two different unlocking positions, or two different locking positions as disclosed in claim 7/17 as well. Min does not teach the hub with these specific positions
Regarding claim 19, Watts does not teach a plug to prevent hub from entering the deadlocked position. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Regarding claim 20, there is no mechanism in Watts that prevents the cylinder lock from being rotated from the first locked position to the second locked position.

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Regarding claim 16, Applicant has not provided any substantial evidence as to why Watts is not capable of reading on the order of installation as disclosed in the amended claim 16.  Although Examiner does agree that the hub movement described in Watts is post installation of all components, that does not negate the ability of the Watt’s hub to be positioned in any position and the order of installation during the installation process. Examiner maintains that Watts would be functionally equivalent in either order of installation. Rejection for claims 16 & 18 are maintained. 
In light of amendments filed 02/22/2022, claims 1-6,8-15,17,19-20 are allowed or objected to. 
Previous 112(b) rejections are overcome. 
Previous claim objection is overcome however new claim objection has been applied to claim 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock assemblies
	Related but not relied upon art:
	Fountaine US 6827376
	Fountain et al. US 20020195824
	Toulis et al. US 7032417
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 9am - 6pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675